Title: To Thomas Jefferson from Henry Conway, 10 October 1808
From: Conway, Henry
To: Jefferson, Thomas


                  
                     The humble Petition of Henry Conway To the President and Gentlemen of Congress of the Unighted States of America—
                     Gentlemen
                     
                     Royal Hospital Plymoth 56th Ward October the 10th 1808 Eight
                  
                  
                  
                  I Humbly Submit to Your Consideration the Grivances Which I am about to lay Before You, About the 7th or 8th of August in the Year of 1805 I took out my Protection in the Custom House of Baltimore Signed By Robert Purvince Collector And Shipped in the American Schooner Nonsuch Captain Thos. White Commander And Was Boarded by his Britanic Magesties Brig, Hunter On the Coast of St. Domingo on the 15th of September 1805 The first Lieutenant Ordered me in the Boat and Carried me on Board the hunter With him When I Came On Board Captain Samuel Inglefield Hood Asked me to Shew him My Protection I told him I would as Soon as Captain White Would Come on Board On Which he Called one of his Boatswains Miles and Ordered him to Beat me With a Roaps End Which he did In a Most Cruel Manner By which he Compelled Me to Shew it to him He then Read it in the Presence of Captain Coglin of H.M.S, Renard and I heard him Say it was a Very Good One He then Tore it and Hove it Over board On the larboard Side of the Quarter Deck then Captain Coglin Said to me now Sir You are Dished And afterwards when My Own Captain Mr. White Came on Board And Demanded Me the Answer Captain Hood Made he did not Care a Damn If I was a Relation to the president he would Keep me I remained in that Ship for Some Time Every Day Started Or Punished till at length I was Drafted to the Schooner, Superior And So from Ship to Ship till the 10th of November 1806—On which day I made my Escape by Deserting them in Portroyal Jamaica and then for my farther Protection I Changed my Name to James Brown Which I Still Answer to But on Making my Escape I Had the misfortune to Get Severely hurt which Occasioned me to goe To the Publick Hospital in Kingston Mr. Linix who was then Consull in Gemaica and a man of Excellent Caracter Gave me Great Hopes that he would have Captain Samuel Inglefield Hood Called to Account for the Damages I Sustained thro his Means However I was Obliged to Remain in the Hospital there for Some time and before I was Recovered Eable to Go to Mr. Linix he Died which Compelled me to go without having my Grievances Redressed and Likewise Without any Protection for want of which I was not Eable to Obtain a passage home I was then Obligated to Ship in An Inglish Merchantman Bound for London I was in hopes by Stating my Grieveances to Mr. Lyman the Consul in London To have my Grieveances Redressed Or at least to Obtain A Protection To Carry Me home but I had the Misfortune to be Impressed the Second time at Shierness and having an Ulcer On my leg I was I was Sent to this Hospital; I wrote to Wm Lyman Consul in London and Stated my Whole Grievances to him as I have Endeavoured To Do In this but he Informed Me by answer that he Could Do Nothing for me as I was not Eable to Send him my Protection Which was Impossible for me to Do as I was So Ungustly deprived of It on the High Seas
                  Now Gentlemen I humbly Submit to Your Consideration If I am Still to be Inslaved Or thus Deprived of That Purchased by the Blood of My Forefathers and Relations and that Which I hourly pant after
                  Mr. Lyman advised me by letter To Write home for a protection Which I did Several times but never Receivd. Any answer but that may be Owing to the procaution taken by the british Officers to Prevent any Correspondance between the Citizens and the States For If they Know of any American in their Service to Write Eighther home Or to the Concill they will punish them most Severely (As they seem to follow the Example of the Algeriens by Inslaving all the foreigners they Can Catch and treating them with all the Cruelties they Can Invent) Now the Damages I have Sustained by the Imperiment Of My health Loss of time barbarous and Cruel treatment I would not Undergo the Same for twenty thousand Dollars—
                  Now If it Be nessery to Know About My Description there is a Coppy of My protection I Suppose to be had in the Custom house At Baltimore my Description was as follows height 5 feet 6 Inches or there about Age at that time 29 Years Brown hair Blue Eyes A Scar on the left Leg A Scar Over the Left Eye A Scar On the Left Wrist
                  As Soon as I am Removed from here I Shall Write to Mr. Lyman So that he may be able to Know Where I am If an Occasion So I Remain Your most Obedient and Very Humble Servant
                  
                     Henry Conway 
                     
                  
                  
               